Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on November 23, 2020 and amendment after Final rejection on November 23, 2020 have been entered.  Claims 6-17, 19, 24, 28-41, 43-45, 48 were canceled and claims 1-5, 18, 23, 52-53 were amended.  Claims 1-5, 18, 20-23, 25-27, 42, 46-47 and 49-55 are allowed as filed in the amendment on November 23, 2020.

Election/Restrictions
The species election requirement as set forth in the Office action mailed on November 20, 2019, is hereby withdrawn. 

Examiner’s Comments
The rejection of claims 1-3, 18, 20-23, 25-27 and 49-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of amendment of the claims filed November 23, 2020.

The rejection of Claim(s) 1, 18, 20-23, 25, 27 and 52 under 35 U.S.C. 102(a)(1) as being anticipated by Kakkar (EPO307847 B1) is withdrawn in view of amendment of the claims filed November 23, 2020.

The rejection of Claim(s) 1-2, 18, 20-23, 25, 27 and 49-51 under 35 U.S.C. 102(a)(1) as being anticipated by Jin (Int. J. Cancer: 121, 2539–2546 (2007) as evidenced by Uniprot 

The rejection of Claim(s) 1-3, 18, 20-23, 25 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Ji (US20030054988 A1, cited previously) is withdrawn in view of amendment of the claims filed November 23, 2020.

The rejection of Claim(s) 1-3, 18, 20-23, 25, 27 and 49-51 under 35 U.S.C. 103 as being unpatentable over Ji (US20030054988 A1, cited previously) is withdrawn in view of amendment of the claims filed November 23, 2020.

The rejection of Claims 1-3, 18, 20-23, 25-27 and 49-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16063534 (reference application) is withdrawn in view of amendment of the claims filed November 23, 2020.

The rejection of Claims 1-3, 18, 20-23, 25-27 and 49-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 10-16 of copending Application No. 16062421 (reference application)is withdrawn in view of amendment of the claims filed November 23, 2020.


The rejection of claims 1-3, 18, 20-23, 25-27 and 49-52 on the ground of nonstatutory double patenting as being unpatentable over claims 48-76 of copending Application No. 16/470186 (reference application) is withdrawn in view of the filing and approval of a terminal disclaimer on November 23, 2020.

The rejection of claim(s) 1, 18, 20, 23, 25-27 and 49-51 under 35 U.S.C. 102(a)(2) as being anticipated by Robitaille (US20190231854, priority date of 11/3/2015) is withdrawn in view of amendment of the claims on November 23, 2020.
Terminal Disclaimer
The terminal disclaimer filed on November 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending Application No. 16/470186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1-5, 18, 20-23, 25-27, 42, 46-47, 49-55 remain as filed in the amendment submitted on November 23, 2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Ji (US20030054988 A1, cited previously) and Kakkar (EPO307847 B1, cited previously).
Ji discloses a method of treating scleroderma (an autoimmune disease that can affect the lung) comprising administering a pharmaceutical composition comprising a plasminogen fragment (see claims 1, 7 and 9).  Ji teaches administering the plasminogen fragment in combination with an additional agent such as an anti-inflammatory agent or immunosuppressant (see paragraph 0027).  Kakkar discloses a pharmaceutical composition comprising lys-plasminogen for treatment of pulmonary embolism (see paragraph 0011).  However, neither Ji nor Kakkar teach treating pulmonary collagen deposition or fibrosis or treating patients that have pulmonary collagen deposition or fibrosis.  There is no teaching, suggestion or motivation in the prior art to administer plasminogen (as defined in instant claim 1) for treating pulmonary fibrosis or pulmonary collagen deposition.  

Conclusion
Claims 1-5, 18, 20-23, 25-27, 42, 46-47 and 49-55 are allowed.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654